DETAILED ACTION
This Office Action is in response to the Amendment filed on July 27th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1 & 4-13 have been amended; claims 1 & 12 are independent. Claims 1-15 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/29/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn as claim has been amended.
Applicant’s arguments, see pages 5-6, filed 07/27/20212, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Liu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic Corporation (Panasonic), EP2369883, in view of Michaels, U.S. Pub. Number 2010/0091700.
Regarding claim 12; Panasonic discloses a method of configuring a paging arrangement for a user equipment device and a wearable device connected to the user equipment device (pars. 0029-0030; a group of paging mechanism is introduced for MTC devices (or UEs); groups of MTC devices can be formed based on any kind of criteria, such as belonging to the same MTC feature, APN, server, subscriber, or having the same transmission trigger mechanism.), the method comprising:
receiving by a mobile communications network (par. 0183; the group “All” refers to all MTC devices registered in the network.),
receiving by the mobile communications network second registration information for registration of the wearable device in the mobile communications network (pars. 0029-0030; a group of paging mechanism is introduced for MTC devices (or UEs); groups of MTC devices can be formed based on any kind of criteria, such as belonging to the same MTC feature, APN, server, subscriber, or having the same transmission trigger mechanism.).
Panasonic fails to explicitly disclose configuring of a paging scheme for the wearable device such that paging occasions for paging messages intended for the wearable device at least partially overlap in time with paging occasions for paging messages intended for the user equipment device; transmitting of paging configuration information by the mobile communications network to the user equipment device with an indication of the paging occasions that at least partially overlap.
However, in the same field of endeavor, Liu discloses paging method, paging detection method, access node and user equipment comprising configuring of a paging scheme for the wearable device such that paging occasions for paging messages intended for the wearable device at least partially overlap in time with paging occasions for paging messages intended for the user equipment device (Liu: par. 0095; UE-specific paging cycle may be configured to fulfill a delay requirement for delay for a session setup; the effective paging cycle for one UE shall be a minimum of the cell-specific paging cycle and the UE-specific paging cycle; for one UE, an index of the corresponding DMTC window for transmission of the paging message can be determined according to Formulas (3) and (4): Teffective = min(TUE,Tcell) (3); Ipage = mod(IDUE,Teffective).); transmitting of paging configuration information by the mobile communications network to the user equipment device with an indication of the at least partially overlapping paging occasions (Liu: pars. 0100-0103; the UE shall monitor the paging message over each DMTC window within the DMTC set and the access node can select any DMTC window from the DMTC set for transmission of the paging message for the UE; the access node selects a subsequent time window for transmission of the DRS in which the paging message is allowed to be transmitted to the UE; the access node needs to scan a radio channel in order to see whether it is free prior to transmission; if the radio channel is unavailable during the time for transmission of the paging message, the paging message will not be transmitted, and the UL will not be able to receive the paging message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into the paging entity and the device of Panasonic comprising configuring of a paging scheme for the wearable device such that paging occasions for paging messages intended for the wearable device at least partially overlap in time with paging occasions for paging messages intended for the user equipment device; transmitting of paging configuration information by the mobile communications network to the user equipment device with an indication of the paging occasions that at least partially overlap to configure only a cell-specific paging message transmission and the complexity is low (Liu: par. 0093).
Regarding claim 13; Panasonic and Liu disclose the method according to claim 12, wherein Panasonic further discloses the paging occasions for the paging messages intended for the wearable device are identical to the paging occasions for the paging messages intended for the user equipment device (Panasonic: par. 0134; the occasions to be monitored in the PDCCH are specific subframes, paging occasions (PO), in a paging frame (PF)..). 
Regarding claim 14; Panasonic and Liu disclose the method according to claim 12, wherein Panasonic further discloses the paging configuration information comprises explicit information of overlapping paging occasions (Panasonic: par. 0137; both the eNB and the UE need to know the paging occasion; therefore, the UE can calculate the paging occasion from its IMSI.).
Regarding claim 15; Panasonic and Liu disclose the method according to claim 12, wherein Panasonic further discloses the paging configuration information comprises association information associating paging information of the wearable device with paging information of the user equipment device (Panasonic: par. 0138; the paging message is including a paging record for each paged UE and the paging record includes the UE identity (i.e., the IMSI or S-TMSI).).
Regarding claims 1-11; Claims 1-11 are directed to method which have similar scopes as claims 12-15. Therefore, claims 1-11 remain un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436